UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, THE QUIGLEY CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-21617 23-2577138 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Kells Building, 621 Shady Retreat Road, P.O. Box 1349, Doylestown, PA 18901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 345-0919 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 26, 2009, Charles A. Phillips resigned from his positions as Executive Vice President, Chief Operating Officer and Director of The Quigley Corporation effective May 29, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE QUIGLEY CORPORATION (Registrant) Date: June 1, 2009 By: /s/ Gerard M. Gleeson Name: Gerard M. Gleeson Title: Vice President and Chief Financial Officer
